DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al  (US PG Pub. No. 2008/0094551).
Regarding Claim 1, Hayashi discloses, at least in figure 3: a light modulation element (title, liquid crystal) comprising: a first light modulation layer (10, ¶ [0042]) comprising  nematic liquid crystals (¶ [0051]) and a dichroic dye (¶ [0051]), wherein the first light modulation layer is in  a scattering mode (¶ [0043]) when a voltage is applied (Figure 1B, aligned horizontally,¶ [0042]) 
 and a second light modulation layer (20, ¶ [0037]) which  comprising nematic liquid crystals (¶ [0164]) and a dichroic dye (¶ [0178] discloses that the second LC layer contains microcapsules and ¶ [0180] discloses that the microcapsules may contain dichroic dyes), wherein the second light modulation layer is in  a scattering mode when a voltage is applied (¶ [0146]), wherein the first light modulation layer and the second light modulation layer are disposed to overlap each other (see figures 1).  
Regarding Claim 4, Hayashi discloses  in figure 1A. wherein the first light modulation layer (10) and the second light modulation layer (20) each comprise the nematic liquid crystals and the dichroic dye (see claim 1) in a vertically oriented state when no voltage is applied (¶ [0028]).  
Regarding Claim 5 , Hayashi discloses: wherein the nematic liquid crystals included in each of the first light modulation layer (10) and the second light modulation layer(20) have negative dielectric constant anisotropy (¶ [0042]).  
Regarding Claim 10, Hayashi fails to disclose: wherein a concentration of the dichroic dye included in each of the first light modulation layer and the second light modulation layer  is from 0.01 wt.% to 5 wt.%.  
Regarding Claim 11, Hayashi discloses in figures 1: wherein the first light modulation layer (10) and the second light modulation layer (20) each have a thickness from 4 µm to 25 µm (¶ [0197], 5 to 20um).  
Regarding Claim 12, Hayashi discloses in figure 3: further comprising a first substrate (310,bottom) and a second substrate (310 top) disposed opposite to both sides of the first light modulation layer (10) and a third substrate (312,bottom) and a fourth substrate (312 top) disposed opposite to both sides of the second light modulation layer (20), wherein the first substrate (310b), the second substrate(310t), the third substrate (312b) and the fourth substrate (312t) each comprise a base layer, an electrode layer and a vertical alignment film sequentially  see figure 3 which shows pairs of electrode substrates 310 and 312 and alignment layers (32). As disclosed in paragraph 37 and 39, each substrate pair has a pair of electrodes which are required to activate the LC layer. The substrates themselves are glass, separate from the conductive electrodes).
Regarding Claim 13, Hayashi discloses in figure 3: wherein the second substrate (310 top) and the third substrate (312 bottom) are attached via an adhesive (42, ¶ [0186]). 
.  Regarding Claim 14, Hayashi discloses in figure 3: wherein the base layers included in the first substrate (310,bottom), the second substrate (310,top), the third substrate (320,bottom) and the fourth substrate (320,top) are each independently a glass base material or a plastic film base material (¶ [0189]).
---------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (551) in view of Lim et al (US PG Pub. No. 2018/0373068).	
Regarding Claim 2, Hayashi fails to disclose: wherein the light modulation element has a contrast ratio (CR) of 10 or more as calculated by Equation 1 below: [Equation 1] CR = T (OV)/T (60V) wherein, T (OV) is a total transmittance (%) of the light modulation element in a state when no voltage is applied to each of the first light modulation layer and the second light modulation layer, and T (60V) is a total transmittance (%) of the light modulation element in a state when a voltage of 60V is applied to each of the first light modulation layer and the second light modulation layer.  
Lim teaches in figure 6, A transmittance of about 28% at zero voltage and about 2% at 60V., a ratio of 14 obviously to improve transmittance when no voltage is applied.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to maintain a contrast ratio of 10 or more in the device of Hayashi, as taught by Lim, to maximize  transmittance when no voltage is applied.
Regarding Claim 3, Hayashi fails to disclose wherein the light modulation element has a haze difference (AH) of 50% or more as calculated by Equation 2 below: [Equation 2] 3 ΔH = H (60V) - H (OV) wherein, H (OV) is the haze (%) of the light modulation element in a state when no voltage is applied to each of the first light modulation layer and the second light modulation layer, and H (60V) is the haze (%) of the light modulation element in a state  when a voltage of 60V is applied to each of the first light modulation layer and the second light modulation layer.  
Lim teaches in figure 5, the above change in haze from zero to over 90% when voltage is applied and paragraph [0096] teaches that the voltage is 60V.
Zero haze with no voltage means a high rate of transmission when the device of Hayashi has no voltage applied.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to maintain a haze difference, as taught by Lim, in the device of Hayashi to provide the maximum transmittivity when no voltage is applied as desired by Hayashi.
---------------------------------------------------------------------------------------------------------
Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (551) in view of Banin et al (US PG Pub. No. 2017/0307939).
Regarding Claims 6 and 8, Hayashi fails to disclose: wherein the first light modulation layer and the second light modulation layer each further comprise a conductive additive.  
Banin teaches in paragraph [0079], adding a reactive mesogen (claim 8) to a liquid crystal material to improve switching performance. (mesogen have LC properties, aligning in an electric field (conductive)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a conductive additive to the LC layers of Hayashi, as taught by Banin, to improve switching performance.
----------------------------------------------------------------------------------------------
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (551).
Regarding Claim 7, Hayashi fails to disclose wherein the electrical conductivity of the conductive additive is from 2x10-4 S/cm to 5x10-3 S/cm.  
However, applicant has not established in the specification the criticality of this range. The specification (¶ [0042]) recites that “such a range of electrical conductivity may be suitable for implementation of dynamic scattering modes”; this is not sufficient to establish criticality since it does not eliminate the suitability of other ranges and provides no experimental data comparing it to other ranges.
Therefore, applicant has not shown in the specification, how the claimed ranges produces any novel or unexpected result or solves any known problem. Therefore,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed range of electrical conductivity for the additive of Banin, in the device of Hayashi, as a matter of obvious design choice.
Furthermore, since the electrical conductivity would obviously affect its scattering properties, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed range of electrical conductivity for the additive of Banin, in the device of Hayashi, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
----------------------------------------------------------------------------------------------
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (551) in view of Banin (939) and further in view of Lim et al (US PG Pub. No. 2018/0373084).
Regarding Claim 9, Hayashi fails to disclose: wherein the conductive additive is a compound represented by Formula 1 below: [Formula 1] P-X / L / Y wherein, P is a (meth)acrylate group, a carboxyl group, a hydroxyl group, a vinyl group, an epoxy group or a nitro group, X is a single bond, a substituted or unsubstituted alkylene group having 1 to 10 carbon atoms, or a substituted or unsubstituted alkoxylene group having 1 to 10 carbon atoms, L is a single bond, a substituted or unsubstituted alkylene group having 1 to 10 carbon atoms, a substituted or unsubstituted alkenylene group having 1 to 10 carbon atoms, a substituted or unsubstituted alkynylene group having 1 to 10 carbon atoms, a substituted or unsubstituted alkoxylene group having 1 to 10 carbon atoms, -O- or -COO-, and Y is hydrogen, halogen, a cyano group, a substituted or unsubstituted alkyl group having 1 to 10 carbon atoms, or an alkoxy group having 1 to 10 carbon atoms unsubstituted or substituted with one or more substituents selected from the group consisting of a cyano group, halogen and alkenyl group.  
Lim (084) teaches in paragraph [0044] adding “TEMPO” as an additive to control conductivity in the liquid crystal layer. 
Applicant recites in paragraph [0044] of the specification the same additive “TEMPO” which would satisfy the formula in paragraph [0049]ff (which is claimed above).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try TEMPO, as the conductive additive in the device of Hayashi, as modified by Lim (048) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
------------------------------------------------------------------------------------------------------

	


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879